UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1731


FREDRIS SERRANO-RODRIGUEZ, a/k/a Fredis Serrano-Rodriguez,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 13, 2016              Decided:   December 19, 2016


Before KEENAN and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition dismissed by unpublished per curiam opinion.


Chris E. Greene, GREENE & ASSOCIATES, INC., Charlotte, North
Carolina, for Petitioner.  Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Carl McIntyre, Assistant Director,
Gregory A. Pennington, Jr., Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fredris Serrano-Rodriguez (Serrano), a native and citizen of

Honduras,   petitions    for     review      of   an    order      of   the   Board    of

Immigration    Appeals       (Board)    dismissing          his    appeal     from    the

immigration judge’s (IJ) denial of his request for cancellation of

removal.

       As noted by the Board, Serrano did not argue that the IJ erred

in finding him ineligible for cancellation of removal, but instead

contended that “the Board should reconsider its interpretation of

the alien smuggling provision under [8 U.S.C. § 1182](a)(6)(E)(i)

[2012] of the [Immigration and Nationality] Act.”                       Serrano raises

new arguments, however, before this court.                  He now argues that the

agency erred in finding him ineligible for cancellation of removal,

claiming that his case is distinguishable from our decision in

Ramos v. Holder, 660 F.3d 200 (4th Cir. 2011), and that the record

is inconclusive as to whether he engaged in alien smuggling.

       We lack jurisdiction over these new claims, which were not

properly exhausted before the Board.               See 8 U.S.C. § 1252(d)(1)

(2012) (“A court may review a final order of removal only if . . .

the alien has exhausted all administrative remedies available to

the alien as of right.”); Kporlor v. Holder, 597 F.3d 222, 226

(4th Cir. 2010) (“It is well established that an alien must raise

each   argument   to   the    [Board]     before       we   have    jurisdiction       to

consider it.” (internal quotations omitted)).                       Accordingly, we

                                         2
dismiss the petition for review.    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                PETITION DISMISSED




                                3